                       SETTLEMENT CONFERENCE PREPARATION

         The party who is best prepared for a settlement conference usually obtains the best result.
  Settlement conferences can be held more efficiently if all parties and counsel are prepared. The
  following are some areas to consider in order to facilitate an effective and productive settlement
  conference.

  A.     Format

         1.       Parties with ultimate settlement authority must be personally present.

         2.       The court will use a mediation format, and private caucusing with each side; the
                  judge may address your client directly.

         3.       Do you want a summary jury trial, arbitration, mini-trial or other procedure
                  instead of/after this conference? If so, or if you want to know more about these
                  processes, please contact the court so a conference call to discuss options can be
                  arranged. Have you discussed these options with your client?

  B.     Issues

         1.       What issues (in and outside of this lawsuit) need to be resolved? What are the
                  strengths and weaknesses of each issue? What is your most persuasive argument?

         2.       What remedies are available resulting from this litigation or otherwise?

         3.       Is there any ancillary litigation pending or planned which affects case value?

         4.       Do you have enough information to value the case? If not, how are you going to
                  get more information before the conference?

         5.       Do attorney’s fees or other expenses affect settlement? Have you communicated
                  this to the other side?

  C.     AUTHORITY

         1.       Are there outstanding liens? Have you verified amounts and whether they are
                  negotiable? Has any lien holder compromised its lien or is a representative from
                  the lien holder with authority scheduled to attend the settlement conference?

         2.       Is there valid insurance coverage? In what amount? If coverage is at issue, or the
                  amount or type of insurance coverage affects settlement value, have you notified
                  the other side? Do we need to include the representative from more than one
                  company/carrier? If so, notify the court immediately with this information.

  D.     NEGOTIATIONS
                                             Exhibit A - 1


Case 6:19-cv-00018-MFU-RSB Document 29-1 Filed 10/01/19 Page 1 of 2 Pageid#: 119
        1.     Where have your last discussions ended? Are you sure?

        2.     Can you have any discussions before the settlement conference to make it proceed
               more efficiently?

        3.     What value do you want to start with? Why? Have you discussed this with your
               client?

        4.     What value do you want to end with? Why? Have you discussed this with your
               client? Is it significantly different from values you have placed on this case at
               other times?

        5.     Is there confidential information which affects case value? Why
               can’t/won’t/shouldn’t it be disclosed? How can the other side be persuaded to
               change value if it does not have this information?

        6.     What happens if you do not settle the case at the conference? What is your best
               alternative to a negotiated settlement? Why?

        7.     Do you have an agreed form of the settlement agreement? If not, what terms, i.e.
               confidentiality, are at issue?

  E.    CLOSING

        1. If settlement is reached, do you want it on the record?

        2. Have you discussed settlement formats with your client? Does the client understand
           structured settlements, annuities, Rule 68 offers to compromise?

        3. How soon could checks/closing documents be received?

        4. If settlement is not reached, and further discovery is needed, what is your plan for
           continued settlement discussions? Do you want court involvement in these talks?

        5. If settlement is not reached, be prepared to discuss it again at the Final Pretrial
           Conference.




                                          Exhibit A - 2


Case 6:19-cv-00018-MFU-RSB Document 29-1 Filed 10/01/19 Page 2 of 2 Pageid#: 120
